DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 10/07/2021. 
Claim(s) 1, 2, 4-8 and 10-14 are currently pending. 
Claim(s) 1, 6 and 12 have been amended. 
Claim(s) 3 and 9 have been canceled. 

Response to Arguments
Applicant’s arguments, see Remarks filed 10/07/2021, with respect to the rejection of claims 8 and 14 under 35 U.S.C. §112 have been fully considered and are persuasive.  The rejection of claims 8 and 14 under 35 U.S.C. §112 has been withdrawn. 
Applicant’s arguments, see Remarks filed 10/07/2021, with respect to the rejection of claims 1, 2, 6-8 and 12-14 under 35 U.S.C. §102(a)(1) have been fully considered and are persuasive.  The rejection of claims 1, 2, 6-8 and 12-14 under 35 U.S.C. §102(a)(1) has been withdrawn. 
Applicant’s arguments, see Remarks filed 10/07/2021, with respect to the rejection of claims 3-5 and 9-11 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of claims 3-5 and 9-11 under 35 U.S.C. §103 has been withdrawn. 
Allowable Subject Matter
Claims 1, 2, 4-8 and 10-14 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1
	The prior art of record, whether alone or in combination, fails to teach or fairly suggest a polymer having a structure defined by formula (XH) containing a halogen atom and electron withdrawing groups bonded to a hetero atom.
Kessler teaches formula (1) representing a charge.  However, said unit does not represent a repeating unit in the structure.  Accordingly, Kessler does not teach a polymer having a structure of formula (XH) as required in the claim.
Regarding claims 2, 4-8 and 10-14
Claims 2, 4-8 and 10-14 are allowed based on their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721